JAMES E. JOHNSON
Corporation Counsel
                                            THE CITY OF NEW YORK                                   BILAL HAIDER
                                                                                                        Senior Counsel
                                           LAW DEPARTMENT                                        Phone: (212) 356-2549
                                                                                                   Fax: (212) 356-3509
                                               100 CHURCH STREET                                  bhaider@law.nyc.gov
                                               NEW YORK, NY 10007



                                                                    February 5, 2020

        BY ECF
        Honorable Paul A. Engelmayer
        United States District Judge
        Southern District of New York
        40 Centre Street
        New York, NY 10007


                       Re: Franklin McKenzie v. City of New York, et al.
                           17 Civ. 4899 (PAE)

        Your Honor:

                         I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of
        the City of New York, the attorney assigned to represent defendants in the above-referenced
        matter. For the reasons set forth below, defendants write to respectfully request to adjourn the
        jury trial scheduled to begin on April 13, 2020 to allow defendant Paul Catanzarita to participate
        in it. Plaintiff’s attorney, Ryan Lozar, Esq. takes no position as to this request.
                        At the outset, defendants sincerely apologize to the Court and opposing counsel
        for failing to raise this scheduling conflict at an earlier date. However, the undersigned first
        became aware of defendant Catanzarita’s unavailability on January 31, 2020.
                       By way of background, on November 19, 2019 at a case management conference,
        the Court set a briefing schedule for defendant City of New York’s motion for summary
        judgment on plaintiff’s Monell Claim and scheduled a jury trial to begin on April 13, 2020. (See
        ECF No. 101.) After defendant City of New York filed and served its moving papers on
        December 4, 2019, the undersigned attempted to contact the individual defendants to inform
        them of the April 13th trial date. While the undersigned was able to convey the trial date to
        defendant Francis Twum in December of 2019, the undersigned was not able to reach defendant
        Paul Catanzarita. After multiple unsuccessful attempts to contact him were made, the
        undersigned was informed that defendant Catanzarita was out on medical leave but was expected
        to return well before April 13, 2020. On January 31, 2020, the undersigned finally spoke to
        defendant Catanzarita and learned that he was involved in a near fatal car accident on November
        27, 2019 and returned to work on January 21, 2020. However, defendant Catanzarita also
informed the undersigned that he is scheduled to take a vacation from April 11, 2020 to April 20,
2020. During this scheduled vacation defendant Catanzarita will be travelling outside of the
jurisdiction with his immediate family.
                As such, defendants respectfully request an adjournment1 of the jury trial to a later
date. The parties have conferred and are available to begin trial on any date starting April 21
through the month of May, as well as June 22-26. This is defendants’ first request to adjourn the
jury trial scheduled to begin on April 13, 2020.
                      Thank you for your consideration request.

                                                                      Sincerely yours,



                                                                      Bilal Haider                         /s


                                                                      Bilal Haider
                                                                      Senior Counsel
                                                                      Special Federal Litigation Division
                                                                      100 Church Street, Room 3-235
                                                                      New York, New York 10007
                                                                      (212) 356-3549
                                                                      bhaider@law.nyc.gov


cc:           Ryan Lozar, Esq. (via ECF)
              Counsel for plaintiff


         The Court denies the City’s request to adjourn the trial, which will go forward, as long
         scheduled, on April 13, 2020. Plaintiff has a right to have his claims adjudicated timely,
         and defendant Catanzarita had no business scheduling a vacation in conflict with the trial
         date, which has been set since November 19, 2019. The Court orders defendant
         Catanzarita to attend the trial in person. Following Catanzarita’s anticipated trial testimony,
         the Court will then entertain an application for him to be excused from further attendance.
         SO ORDERED.


                                     PaJA.�
                                    __________________________________
                                          PAUL A. ENGELMAYER 2/6/2020
                                          United States District Judge


1
 The parties discussed the possibility of defendants requesting to advance the jury trial to April
    th
6 , a trial date that was previously considered by the Court. However, both parties are not
available to commence trial on that date.


                                                       -2-
